DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both an indent and a projection in different figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: support 7 or element 1111.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that a filling layer is arranged in the notch. However, it is unclear how this is possible in the case when the patterned area is a micro-hole. The claim allows either a notch or micro-hole. For purposes of examination, the claim will be interpreted such that a filling layer is only required in the embodiment including a notch. Claims 2-12 are rejected for being dependent on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0204867 Song et al.
Regarding claim 1, Song teaches a support for a flexible display module (paragraph 0002), comprising metal layers 130,150,170 and supporting layers 120,140,160 (paragraph 0047 teaching the layers, paragraph 0049 teaching that 130 is rigid, paragraph 0051 teaching that 150 is rigid, paragraph 0053 teaching that 170 is rigid, and paragraph 0132 teaching that rigid layers may be made of metal) arranged with one above another (figure 3), wherein a metal layer comprises non-patterned areas NFA and patterned areas FA, the patterned area is a notch 151 and a micro-hole etching area 151 (paragraph 0051) arranged on the metal layer (figure 3), and a filling layer 180 is arranged in the notch (figure 3).
Song only teaches the patterned area on one of the metal layers. However, “the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04 Section VI Part B). Therefore, absent evidence of criticality, the patterned area existing in each metal layer does not lend patentability to the claim.  
Regarding claim 2, Song teaches that the patterned area is strip-shaped (figure 1), and at least one group of the patterned area is arranged on the metal layer (figure 3).  
Regarding claim 3, Song teaches that the patterned area comprises the notch and the micro-hole etching area which are arranged with one above the other (figure 3, where the top portion of pattern 151 may be the notch, and the bottom portion of pattern 151 may be the micro-holes), and the notch is located on the side of the patterned area close to the supporting layer (figure 3, where each metal layer is sandwiched by supporting layers).  
Regarding claim 4, Song teaches that the number of metal layers is 3 (paragraphs 0047 and 0132).  
Regarding claims 5 and 6, Song reads on the claim by teaching three metal layers. 
Regarding claim 7, Song teaches micro-holes but does not disclose the hole shape. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to alter the shape of the holes to round or square since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (MPEP 2144.04 Section IV Part B). Therefore, without a showing of criticality, the shape of the holes does not impart patentability to the claim.
 Regarding claim 8, Song teaches that the supporting layers are made of a polymer material (paragraph 0050 for layer 120, paragraph 0052 for layer 140, and paragraph 0090 for layer 160).  
Regarding claim 9, Song teaches that the filling layers are made of an elastic material (0067). Song does not explicitly teach a polymer material. However, there are many elastic materials that are polymeric. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose a suitable elastic polymeric material to fill the pattern holes.  
Regarding claim 10, Song teaches a flexible display module, comprising a flexible display screen 110 and the support for the flexible display module according to claim 1, wherein the support is fixedly arranged on the flexible display screen through an adhesive layer 120 (paragraph 0047).  
Regarding claim 11, Song teaches that the flexible display screen comprises a flat area and a rolled-up area (figure 1), the patterned areas are arranged on the metal layers corresponding to the rolled-up area, and at least one metal layer on the flat area is provided with the non-patterned area (figure 3).  
Regarding claim 12, Song teaches a display device, wherein the display device comprises the support for the flexible display module according to claim 1 (paragraph 0034 and figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781